Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-2, 4-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the transparent stage limitation of amended claim 1, the separate visible light imaging staging limitation of 7 and the MIR light pulse summing limitations of claim 10 in conjunction with the remaining claim limitations as determined by the Patent Trial and Appeal Board Decision dated 9/23/2021. 
	The transparent stage limitation of amended claim 1 is described in paragraph [0023] and fig. 2 of the Applicant’s Specification as filed. The separate visible light imaging station limitation of amended claim 7 is described in paragraphs [0033]-[0035] and fig. 5 of the Applicant’s Specification as filed. The summing of MIR light pulses over a threshold limitation of claim 10 is described in paragraph [0031] and fig. 1 of the Applicant’s Specification as filed. 
	Finally, the Examiner would like to note that MIR stands for mid-infrared. This issue was discussed in section 15 on pgs. 14-15 of the Non-Final Rejection dated 5/18/18.
	Dependent claims 2, 4-6, 8-9, 11 and 13 are also allowed as a result of being dependent on claims 1, 7 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482